Exhibit 10.1

 

This MEDIATION AGREEMENT is entered into this 15th day of September, 2017 (the
“Effective Date”), by and between Antony Mitchell (“Mitchell”) and Emergent
Capital, Inc. (the “Company”) (together, the “Parties”).

 

1.                                      Mitchell shall resign as Chief Executive
Officer of the Company and as a member of the Board of Directors of the Company
and shall waive, release and remise any entitlement he has or may have to any
form of severance under his employment agreement upon the receipt of mutually
acceptable agreements.

 

2.                                      No later than September 22, 2017, the
Parties will execute a full separation agreement and release of claims
(“Release”) in a form negotiated by their respective counsel.

 

3.                                      The Company will pay $150,000 in legal
fees per and upon Mitchell’s direction.

 

4.                                      The meeting of the Board of Directors of
the Company currently scheduled for September 19, 2017 is hereby postponed until
after September 22, 2017 and will not be rescheduled in the event that mutually
acceptable agreements are reached under Section 1.

 

ANTONY MITCHELL

 

EMERGENT CAPITAL, INC.

 

 

 

 

/s/ Antony Mitchell

 

By:

/s/ Patrick J. Curry

 

 

 

 

 

 

 

Its

Interim CEO

 

 

 

 

 

Date:

9/15/17

 

Date:

9/15/17

 

--------------------------------------------------------------------------------